Citation Nr: 1519249	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to an evaluation in excess of 20 percent prior to April 26, 2012, and in excess of 60 percent thereafter, for chronic fatigue syndrome.

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987, 
February 1989 to February 1992, and February 2003 to November 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in February 2011.  A transcript of the hearing is of record. 

This case was brought before the Board in February 2012, at which time the claim was remanded.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 17, 2011, the Veteran's service-connected chronic fatigue syndrome was manifested by no more than symptoms that were nearly constant and restricted routine daily activities by less than 25 percent of the pre-illness level.  

2. From February 17, 2011, the Veteran's service-connected chronic fatigue syndrome has been manifested by no more than symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level.  

CONCLUSIONS OF LAW

1. Prior to February 17, 2011, the criteria for an evaluation in excess of 20 percent for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2014).  

2. From February 17, 2011 through April 26, 2012, the criteria for entitlement to a disability evaluation of 60 percent for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2014).

3. From February 17, 2011, the criteria for an evaluation in excess of 60 percent for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a June 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 
VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All post-service treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in June 2009 and April 2012.  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding whether there was substantial compliance with the Board's February 2012 remand directives, the AOJ associated the Veteran's VA treatment records with the claims file and provided the Veteran a VA examination.  As explained above, that examination is adequate for evaluation purposes.  Therefore, the Board concludes that there was substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also was provided an opportunity to set forth his contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

I. Evaluation under the Schedular Criteria

The Veteran seeks entitlement to an increased rating for chronic fatigue syndrome evaluated as 20 percent prior to April 26, 2012, and 60 percent thereafter, under the provision of Diagnostic Code 6354. 

Pursuant to Diagnostic Code 6354, pertaining to chronic fatigue syndrome, a 20 percent disability rating is assigned where the disability is manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354. 

A 40 percent disability rating is warranted where chronic fatigue syndrome is manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year.  Id. 

A 60 percent rating is assigned for debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  Id. 

A 100 percent rating requires debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.

For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.  

Turning to the record, the Veteran noted in a June 2009 statement that he has experienced pain in his chest, stomach, and head since returning from active duty as well as memory loss issues.  The Veteran further notes that medication has done little to alleviate these issues.  

The Veteran's wife noted in June 2009 that since his release from active duty in 1992 the Veteran has complained of headaches, breathing problems, and pains in the stomach, legs, arms, and chest.

The claims file contains an undated letter, received in June 2009, from three of the Veteran's brothers noting that when the Veteran returned from active duty in 1992 he started complaining of stomach conditions, headaches, and shortness of breath/fatigue.  Upon the Veteran's return from active duty in 2003 they noticed he began to complain more frequently about these symptoms.  Also, it was noted that the Veteran is often too tired or sick to interact with the family or his children.

The Veteran was provided a VA examination in June 2009.  The VA examination report indicates chronic fatigue syndrome symptoms included sore throat, generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbances, inability to concentrate, forgetfulness, headaches, and chest pain.  Generalized weakness, sleep disturbances, forgetfulness, and headaches were all noted to be frequent.  Debilitating fatigue that is not constant or nearly so but does wax and wane without incapacitating episodes was reported.  Fatigue was described as not lasting 24 hours or longer after exercise and not restricting routine daily activities.  Fatigue was not severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months.  The VA examiner opined that the Veteran's symptoms were getting worse but also noted that the Veteran's non-service-connected sleep apnea was a major contributing factor to chronic fatigue, because he was not sleeping well.  The examiner noted that the combination of the lack of sleep and fatigue were causing him to fall asleep at work, which was affecting his job.

The Veteran's wife submitted another statement in August 2009.  She described the Veteran's problems with head pain, stomach pain, and gas.  Furthermore, she noted that the Veteran had become so forgetful that at times he forgot things he said as recently as five minutes ago.  

The Veteran submitted two statements in August 2009 purporting to be notice of disagreements.  In these statements the Veteran suggested that his service treatment records from Baines-Jones Army Community Hospital at Fort Polk, Louisiana should be considered in regards to his claim.  He further noted that a nutritionist had put him on a diet to help with his stomach problems and he had been diagnosed with migraine headaches.

In a January 2010 statement, the Veteran again suggested that his service treatment records from Fort Polk, Louisiana should be reviewed in connection with his claim.  He also noted that he relied on 5-Hour Energy and Red Bull drinks to be able to stay alert and awake enough to work.  

A final statement was received from the Veteran's wife in February 2011.  She noted her husband was extremely tired throughout the day, to the point that two to three times a day he dozed off in the middle of a conversation.  He got tired within about twenty minutes of any car trip requiring her to drive the remainder.  Like the Veteran, the wife reported that he had to use 5-Hour Energy and Red Bull to keep him awake and alert.  

In February 2011, the Veteran testified at a Board hearing.  The Veteran described how in the last few years he had been unable to be active with his children because of fatigue.  He reported missing up to five weeks of work throughout the years because of being tired.  More specifically, he noted missing three to four consecutive days of work six to seven different times in the previous year.  He summed up his condition by noting that he feels he is at least 50 percent the man he was prior to the development of chronic fatigue syndrome.  Also, the Veteran stated that he felt his VA primary care physician was in a better position to assess his symptoms than the compensation and pension examiner.

In a March 2012 statement the Veteran noted he is extremely tired throughout the day and unable to perform the normal job duties.  He drinks 5-Hour Energy and Red Bull to help with this.  He continues to have stomach and head pain.  In the last few years he has started to have joint pain.  

The Veteran was provided another VA examination in April 2012.  The Veteran displayed symptoms of chronic fatigue syndrome including debilitating fatigue, low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, and sleep disturbances.  Cognitive impairment attributed to the Veteran's chronic fatigue included poor attention, inability to concentrate, and forgetfulness.  These symptoms were described as being nearly constant.  It was noted that the Veteran required continuous medication to control his chronic fatigue syndrome.  The VA examiner reported the Veteran's chronic fatigue resulted in incapacitating episodes lasting less than one week total over the previous 12 months.  Overall, his debilitating fatigue was described as having reduced his daily activity to a level less than 50 percent of his pre-illness level.  It was noted this reduction to less than 50 percent activity had existed for six months or longer.

The evidence of record includes VA treatment records from throughout the appeal period.  To the extent these records describe the Veteran's chronic fatigue they do not show a disability picture that is substantively different from the one revealed by the evidence already discussed.  




A. Prior to February 17, 2011

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for chronic fatigue syndrome prior to February 17, 2011.  Prior to this date nothing in the record suggests the Veteran's disability picture more nearly approximated a higher rating.  While the June 2009 VA examiner found the Veteran did not suffer from near constant debilitating fatigue but some frequent symptoms, the lay testimony of record supports a finding of near constant symptoms.  However, the evidence does not support a finding that the symptoms restricted routine daily activities to 50 to 75 percent of a pre-illness level, to less than 50 percent of a pre-illness, or almost completely.  In support of this the Board notes, the June 2009 VA examiner found that routine daily activity was not restricted to less than 50 percent pre-illness and the other evidence of record supports this finding.  Furthermore, as described above, the disability picture shown by the treatment records, lay testimony, and June 2009 VA examination report are against a finding that routine daily activities are restricted to 75 percent or less.  

Also, the evidence does not support a finding that chronic fatigue resulted in incapacitating episodes of at least four to six weeks or a total of six weeks or more during a 12 month period prior February 17, 2011.  For the purposes of rating chronic fatigue syndrome an incapacitating episode is a very specific thing i.e. the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.  During the time period in question, treatment records, lay testimony, and VA examination did not reveal incapacitating episodes meeting this definition and of an adequate duration to warrant a higher rating.   

Therefore, the Board finds, prior to February 17, 2011, the Veteran's disability picture more nearly approximated symptoms which were nearly constant and restricted routine daily activities by less than 25 percent of the pre-illness level.  As such, a rating in excess of 20 percent is not warranted for service-connected chronic fatigue syndrome prior to this date.  38 C.F.R. § 4.88b, Diagnostic Code 6354.   

B. From February 17, 2011 through April 26, 2012

The Board finds an evaluation in excess of 20 percent for chronic fatigue syndrome from February 17, 2011 through April 26, 2011 is warranted.  The most important piece of evidence during this time period is the April 26, 2012 VA examination's finding that the Veteran's near constant symptoms include debilitating fatigue which restricts routine daily activities to less than 50 percent of the pre-illness level.  Standing alone this finding would warrant only a rating in excess of 20 percent from April 26, 2012; however, the VA examiner also noted this level of debility had existed for six months or longer.  Thus, the Board turned to the other evidence of record to determine at what point the Veteran's disability picture rose to the level shown in the April 2012 VA examination.  

Affording the Veteran the benefit of the doubt, it is the Board's determination that the Veteran's February 17, 2011 testimony is the first indication in the record of a disability picture similar in nature to that described in the April 2012 VA examination.  Specifically, the Veteran testified that he felt he was at least 50 percent the man he was prior to the development of chronic fatigue syndrome.  February 2011 Board Hearing Transcript at 5.  

In light of the evidence of record, the Board finds, as of February 17, 2011 a rating of 60 percent is warranted for the Veteran's service-connected chronic fatigue syndrome based on nearly constant symptoms that restrict routine daily activities to less than 50 percent of the pre-illness level.  Nevertheless, a rating in excess of 60 percent is not warranted.  Though the Veteran's symptoms result in restricted routine daily activities the evidence does not support a finding of almost completely restricted daily activities.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  For such a finding to be made the evidence would have to show the Veteran was capable of doing no more than the most basic daily activities.  Here the record shows the Veteran continued to work during this time period.       




C. From April 26, 2012

The Board finds that the Veteran is not entitled to an evaluation in excess of 60 percent for chronic fatigue syndrome from April 26, 2012 or thereafter.  Nothing in the record from April 2012 onward suggests that the Veteran's symptoms result in almost completely restricted daily activities.  For such a finding to be made the evidence would have to show the Veteran is capable of doing no more than the most basic daily activities.  Here, the record shows the Veteran has continued to work.       
Thus, a rating in excess of 60 percent is not warranted.  38 C.F.R. § 4.88b, Diagnostic Code 6354. 

Before moving on to extraschedular consideration the Board would like to make one last note.  More than once the Veteran has indicated that his treatment records from Baines-Jones Army Community Hospital at Fort Polk, Louisiana should be reviewed.  These records cover treatment during the Veteran's most recent period of active duty between February 2003 and November 2003.   These records have some relevance but are less probative than more recent treatment records as the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Hence, the focus in the preceding analysis is on evidence covering the time period from the filing of the Veteran's increased rating claim in May 2009 to the present.

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic fatigue syndrome with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's restriction of daily activities and periods of incapacitation resulting from chronic fatigue are contemplated by the rating criteria.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 20 percent, prior to February 17, 2011, for chronic fatigue syndrome is denied.
A rating of 60 percent from February 17, 2011 through April 26, 2012, for chronic fatigue syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 60 percent, from February 17, 2011, for chronic fatigue syndrome is denied.


REMAND

The United States Court of Appeals for Veterans Claims has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454. 

The issue of TDIU is reasonably raised by the record.  The Veteran's most recent VA examination noted the Veteran is constantly tired and hurting at work.  He can no longer operate the fork lift at work and he had to leave work three times a month for 24 hours because of chronic fatigue.  He did no work outside of his employment besides vacuuming and cleaning.  The VA examiner concluded chronic fatigue syndrome was more likely than not getting worse and was affecting the Veteran's ability to work.  April 2012 VA Examination Report.  While the VA examination report reasonably raises the issue of TDIU, more detail on chronic fatigue's effect on the Veteran's employability is necessary before a final determination can be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the impact of the Veteran's service-connected chronic fatigue syndrome on his ability to secure or follow substantially gainful employment.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected chronic fatigue syndrome renders him unable to follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected chronic fatigue syndrome.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


